Dismiss and Opinion Filed October 28, 2013




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01447-CR
                                      No. 05-13-01449-CR
                                      No. 05-13-01450-CR

                          GARRICK DESHUN WHITE, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
         Trial Court Cause Nos. 296-80437-2013, 296-80438-2013, 296-81890-2013

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                 Opinion by Justice FitzGerald
       In cause no. 05-13-01447-CR, a jury found Garrick Deshun White guilty of aggravated

sexual assault of a child and indecency with a child, as alleged in one indictment. Thereafter,

appellant and the State entered into an agreement that punishment would be assessed at five

years’ imprisonment on the aggravated sexual assault conviction and two years’ imprisonment

on the indecency with a child conviction. In cause nos. 05-13-01449-CR and 05-13-01450-CR,

appellant pleaded guilty to two offenses of unlawful restraint of an individual younger than

seventeen years of age. Pursuant to plea agreements in each case, the trial sentenced appellant to

two years’ imprisonment in a state jail facility.     Appellant waived his right to appeal in

connection with the punishment agreement and the plea agreements. See Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified that appellant waived his

right to appeal in these cases. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610

(Tex. Crim. App. 2005).

       We dismiss the appeals for want of jurisdiction.



                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47
131447F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GARRICK DESHUN WHITE, Appellant                    On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-01447-CR        V.                       Trial Court Cause No. 296-80437-2013.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered October 28, 2013




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GARRICK DESHUN WHITE, Appellant                    On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-01449-CR        V.                       Trial Court Cause No. 296-80438-2013.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered October 28, 2013




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GARRICK DESHUN WHITE, Appellant                    On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-01450-CR        V.                       Trial Court Cause No. 296-81890-2013.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered October 28, 2013




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –5–